Citation Nr: 0638390	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to an increased rating for varicose veins of 
the right leg, evaluated 50 percent disabling.

3.  Entitlement to a increased (compensable) rating for 
pharyngitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active military service from September 1950 
to August 1952 and from August 1954 to March 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a 
decision of January 2003, the RO confirmed and continued a 50 
percent evaluation for varicose veins of the right leg; as 
well, the RO confirmed and continued a 0 percent, or 
noncompensable evaluation for pharyngitis.  In a decision of 
February 2004, the RO determined that new and material 
evidence had not been received to reopen a claim of service 
connection for a low back disorder, classified as status post 
laminectomy syndrome.  This appeal ensued.  


FINDINGS OF FACT

1.  In a decision dated in September 1988, the Board denied 
the veteran's claim of entitlement to service connection for 
a back disability.  

2.  Evidence received since that decision is either 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.

3.  Varicose veins of the right leg are not productive of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.

4.  Pharyngitis is not productive of hoarseness, with 
inflammation of vocal cords or mucous membranes.  


CONCLUSIONS OF LAW

1.  The September 1988 decision of the Board denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  A rating higher than 50 percent for varicose veins of the 
right leg is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).

4.  A compensable rating for pharyngitis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.31, and § 4.97, 
Diagnostic Code 6516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in November 2002 and September 2003, satisfied 
the duty to notify provisions.  The claimant has been 
accorded examinations for disability evaluation purposes, and 
there is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  

While the initial denial of these claims was in January 2003 
and February 2004, the claimant was thereafter provided 
examinations and the claims were readjudicated after 
appropriate notice was furnished the claimant.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the claimant, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
This includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for a back disability after 
August 29, 2001.  According to the definition in effect since 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Varicose veins are rated as follows under 38 C.F.R. § 4.104, 
Diagnostic Code 7120:

A 100 percent rating is warranted for varicose veins with the 
following findings attributed to the effects of  varicose 
veins:  Massive board-like edema with constant pain at rest.  
A 60 percent rating is warranted for varicose veins where 
there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 40 
percent rating is warranted for varicose veins with eth 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 20 percent rating is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 10 
percent rating is warranted for varicose veins with 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 0 
percent rating is warranted for asymptomatic palpable or 
visible varicose veins.  

Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable.

Chronic laryngitis is rated as follows under 38 C.F.R. 
§ 4.97, Diagnostic Code 6516:

A 30 percent rating is warranted for chronic laryngitis where 
there is hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  A 10 percent rating is warranted for chronic 
laryngitis where there is hoarseness, with inflammation of 
cords or mucous membrane.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

New and Material Evidence

The Board denied service connection for a back disability in 
September 1988.  That decision is the last final denial of 
the claim on any basis.  The Board determined that a chronic 
back disability was not demonstrated during either period of 
the veteran's active military service; also, that chronic low 
back strain, first reported in 1960, or severe lumbar 
spondylosis shown in 1974, is unrelated to service.  Further, 
the Board determined that arthritis was not manifested during 
service or within the first postservice year; as well, that 
there was no causal relationship between a current back 
disability and service-connected varicose veins or 
pharyngitis.  

The evidence considered in connection with the Board's 
September 1988 decision included the following:  service 
medical records; a May 1971 report from Dr. A. Bulls, Jr.; a 
report of a July 1971 VA examination; a report of VA 
hospitalization from October 1974 to November 1974; a report 
of a VA x-ray examination of the lumbar spine in April 1975; 
a report of treatment at Hospital de Damas from August 1976 
to September 1976; and a statement in support of claim, 
received in June 1978.  

The evidence added to the record since the Board's September 
1988 decision includes the following:  the veteran's February 
2003 application to reopen a claim of service connection for 
a low back disability; and a report, received in 2004, of the 
veteran's treatment during May 1972 at Concepcion Hospital.  

The report of the veteran's treatment in May 1972 at 
Concepcion Hospital is new.  It shows that the veteran had a 
low back disorder identified as herniated nucleus pulposus of 
the lumbar spine.  An earlier medical record from Dr. Bulls 
had shown the veteran's treatment, more than one year after 
service, for various other low back disorders, including 
lumbar spondylosis.  However, the report from Concepcion 
Hospital, just like other records considered at the time of 
the Board's September 1988 decision, provides no medical 
opinion linking a low back disorder to military service or to 
any of the veteran's service-connected disabilities.  

The veteran's statement seeking to reopen the claim of 
service connection for a low back disorder provides no 
specifics about the onset or course of that disability.  
However, it implicitly restates the veteran's earlier 
assertion that a chronic back disorder had its inception in 
military service.  It is not new evidence, but merely 
cumulative of evidence already of record.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992) (evidence is not new when 
veteran merely reiterates arguments previously made).  

Moreover, the veteran's assertion linking a chronic low back 
disorder to military service amounts to an opinion about a 
matter of medical causation.  There is no indication from the 
record that he has medical training or expertise.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  And lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim for compensation benefits.  Moray v. Brown, 5 Vet. App. 
211 (1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


Increased Ratings

Varicose Veins of the Right Leg

Service connection for varicose veins was granted and a 10 
percent rating was assigned, effective May 11, 1971.  
Thereafter, the following ratings were assigned:  20 percent, 
from March 6, 1975; 40 percent, from and retroactive to 
December 15, 1976; and 50 percent, from March 26, 1986.  

The veteran maintains that he experiences severe pain and 
numbness of the right leg with prolonged standing or walking.  
He reports that he has edema of the right leg that is 
relieved by elevation of the leg or by compression stockings.  

Service medical records reveal that the veteran was treated 
for varicose veins over the anterior 1/3 of the right leg.  A 
VA examination in December 2002 and a VA examination in May 
2004 depict the status of varicose veins of the right leg in 
recent years. 

On VA examination in December 2002, it was found that the 
veteran had large, visible palpable varicose veins on the 
right leg above and below the knee, which were moderately 
dilated, tortuous, and saccular.  There was involvement in 
the deep circulation, with a positive Perthe's test and the 
Trendelenberg test.  No ulcers of the right leg were 
detected.  There was stasis pigmentation and eczema of the 
right leg.  There was loss of hair distally.  The diagnoses 
included severe peripheral venous insufficiency associated 
with varicosities of the right leg.  

On VA examination in May 2004, there were large, visible 
palpable varicose veins, 2 cm in diameter, severely dilated, 
tortuous, and saccular, with involvement of the deep 
circulation, above and below the knee, by Perthe's test and 
the Trendelenberg test.  There was no edema of the right leg, 
nor were ulcers detected.  Stasis pigmentation and eczema of 
the right leg were seen.  

The veteran is currently assigned a 50 percent evaluation for 
varicose veins of the right leg under the former rating 
criteria of Diagnostic Code 7120.  In order to be entitled to 
assignment of the next higher rating of 60 percent under the 
revised criteria of Diagnostic Code 7120 that apply to this 
claim, there must be objective findings of persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  This has not been demonstrated.  

For these reasons, the claim for an increased rating for 
varicose veins of the right leg must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 

Pharyngitis

Service connection for pharyngitis was granted and a 0 
percent rating was assigned, effective May 11, 1971.  That 
rating has been in effect since then.

The veteran maintains that he experiences recurrent loss of 
voice from pharyngitis.  He asserts that pharyngitis involves 
episodes of hoarseness.  

Service medical records disclose that the veteran had 
episodes of sore throat attributed to pharyngitis.  A VA 
examination in December 2002 and a VA examination in May 2004 
depict the status of pharyngitis in recent years.

On VA examination in December 2002, indirect laryngoscopy 
revealed negative findings.  The vocal cords moved well.  

On VA examination in May 2004, the pharynx was found to be 
normal.  Indirect laryngoscopy revealed a normal hypopharynx 
and larynx.  The assessment was that both vocal cords moved 
well and that no vocal cord lesions were seen.  

Pharyngitis is rated on the basis of Diagnostic Code 6816.  
In order to be entitled to assignment of a compensable 
rating, there must be objective findings of hoarseness, with 
inflammation of cords or mucous membranes.  This has not been 
demonstrated.  

In determining that an increased rating for pharyngitis is 
not warranted, the Board has been mindful of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disability, and the appeal is denied.  

A rating higher than 50 percent for varicose veins of the 
right leg is denied.  

A compensable rating for pharyngitis is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


